883 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence Aubury KELLEY, III, Plaintiff-Appellant,v.Richard P. SEITER;  George Wilson;  John F. Kinkela;  JohnArbogast, Inspector;  David N. See;  Terry L. Morris, Supt.;Clyde Tackett;  John Ison;  John H. Newsome, Lt.;  JudyAllen;  Charles Schramm, C.O.;  James Heinemen;  MarcellaMcGraw;  Rita Halcomb;  Katie Carnein, Defendants-Appellees.
No. 89-3649.
United States Court of Appeals, Sixth Circuit.
Aug. 16, 1989.

Before BOYCE F. MARTIN, Jr., WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that appellant filed a civil rights complaint in the Columbus district court.  By order filed June 30, 1989, the case was transferred to the Cincinnati district court.  Appellant appealed from that order on July 14, 1989.  An order regarding transfer of a case from one district court to another is not appealable.    In re Dalton, 733 F.2d 710, 714-15 (10th Cir.1984), cert. dismissed, 469 U.S. 1185 (1985);  Codex Corp. v. Milgo Elec. Corp., 553 F.2d 735, 737 (1st Cir.), cert. denied, 434 U.S. 860 (1977).


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.